I am not in accord with the majority opinion, wherein it holds that the deed of April 20, 1902, carried an implication that the conveyance was for a "private easement or way of necessity." The word "roadway" should not be given this restricted meaning, unless from the language of the deed it was made plain that that was the intention of the grantor. The ordinary meaning of the word is a highway which the public generally may use. In my opinion, the deed should be construed as a dedication of the strip of land covered thereby to the public for a highway. In the absence of an acceptance, this would not constitute it a public street. When the city either improved it or the city council passed a resolution authorizing the improvement, the dedication was accepted and it became a public highway. In Tiffany on Real Property (2d ed.), vol. 2, p. 1874, it is said:
"The acceptance of the dedication may be by formal action on the part of the state or municipality, as representing the public, but this is not usually necessary. Any action on the part of the municipality showing that it has assumed control of the land dedicated is sufficient evidence of acceptance. Repairs or improvements made by, or under the authority of, officers who have general charge of highways, and power to lay them out, may show an acceptance of the dedication of a highway, though repairs made by a merely subordinate officer would not have such an effect."
I therefore dissent.
ASKREN, J., concurs with MAIN, J. *Page 343